Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 04/20/2022.
Claims 1-5, 7-12, 14-18, and 20 are pending.
Claims 1, 8, and 15 have been amended.  
Claims 6, 13, and 19 have previously been canceled.

Response to Arguments
Applicant’s arguments, with respect to the previous rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that no art of record teaches the amended claims 1, 8, and 15 limitations, and more specifically “wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range”, since no art of record “describe[s] functionality which predicts migratory patterns of individuals changing domiciles of different countries”. The examiner respectfully disagrees with all presented arguments. 
Applicant’s Remarks cite “paragraphs 0016 and 0072, among others, of the specification” in support of claims 1, 8, and 15 amendments. There is no mention of the term “domicile” in the cited paragraphs or anywhere in the spec, but merely predicting migrations of immigrants between two countries. While migration at its BRI can potentially cover establishing domicile in a different country, nowhere in the spec is this narrower definition of migration given. Therefore, the Examiner will take the claimed migration of individuals from and to domiciles of different countries at its broadest reasonable interpretation of migration between countries.
Due to the broadness of the claim language, Kaisser has been found to teach the claim language regarding predicting the “movement of individuals” and the elements the prediction is based on (see 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments); however, Qadir has been found to fairly teach the argued limitations of amended claims 1, 8, and 15 as required by the claim language.
Qadir, page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 7, paragraph 2, page 8, paragraph 2, page 10, “Unsupervised learning” section, and page 11 teach data gathered during 2010 for the “Haiti earthquake” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for “follow[ing] the massive population displacements…to not only point out the current locations of populations, but also predict their future trajectory” (wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content). The predictions are taught to indicate where the populations were going and help inform those countries governments stocking their hospitals (and the most relevant set of the common topics of the content).
Additionally, page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 10, “Unsupervised learning” section, and pages 12-13, “Case study: migrant crisis” teach data gathered over a “period of 4 months (September 2013 to January 2014)” includes “information…about the public movement” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for tracking and predicting (predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content) migrants being “displaced” to other areas/countries (wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country) due to catastrophes or recorded migrant movement to provide aid (services) more efficiently (and the most relevant set of the common topics of the content).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, and 15 are respectively drawn to a system and method, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 8, and 15 recite the following, or analogous, limitations “receiving user input indicative of a domain of interest and selected target entities associated with the domain of interest; ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content, wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities; analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify the selected target entities in the content and a feature generation operation performed on the content to automatically identify features associated with the selected target entities and the domain of interest in the content, wherein analyzing the content includes deducing common topics between the plurality of data sources with respect to the selected target entities and the domain of interest notwithstanding whether the common topics are explicitly named in the plurality of data sources, linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics, and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the domain of interest and the selected target entities; training, using a machine learning operation, one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics; and forecasting one or more flows of the domain of interest between the selected target entities according to the one or more forecast models, wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range, and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof between the selected target entities”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “processor”, “training, using a machine learning operation, one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper receiving user input indicative of a domain of interest and selected target entities associated with the domain of interest (e.g. by thinking of/writing out a human’s expressed ideas that relate to a subject matter that includes other related ideas), 
mentally/with the aid of pen and paper ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content, wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (e.g. by thinking of/writing out governmental/public news or information, such as articles, from different reporting sources published during a specific time period), 
mentally/with the aid of pen and paper analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify the selected target entities in the content and a feature generation operation performed on the content to automatically identify features associated with the selected target entities and the domain of interest in the content, wherein analyzing the content includes deducing common topics between the plurality of data sources with respect to the selected target entities and the domain of interest notwithstanding whether the common topics are explicitly named in the plurality of data sources, linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics, and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the domain of interest and the selected target entities (e.g. by thinking of/writing out which governmental/public news or information, such as articles, include the mentioning or implications of a specific subject matter idea, mentally flagging the idea in the articles, and indicating the determined information to the human), 
mentally/with the aid of pen and paper training…one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics (e.g. by thinking of/writing out an update to a mental equation with the identified subject matter ideas, flagged information, and article information in the form a forecast model), 
mentally/with the aid of pen and paper forecasting one or more flows of the domain of interest between the selected target entities according to the one or more forecast models, wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range, and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof between the selected target entities (e.g. by thinking of/writing out a prediction from a mental equation of a rate of movement pertaining to immigration of people between countries based on the identified subject matter ideas, flagged information, and article information).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 8, and 15 include additional elements “processor”, “training, using a machine learning operation, one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”, however the recitations of these elements are at a high level of generality, merely uses a computer as a tool to perform an abstract idea, and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Further, the claimed “training, using a machine learning operation, one or more forecast models” is generally recited with no further details, thus generally link the use of the judicial exception to a particular technological environment or field of use. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “processor”, “training, using a machine learning operation, one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”), generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a “processor”, “training, using a machine learning operation, one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”, to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 8, and 15 are not patent eligible.
Dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 are also ineligible for the same reasons given with respect to claims 1, 8, and 15.  The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper mining the plurality of data sources that identify the deduced common topics related to the one or more target variables (claims 2, 9, and 16) (e.g. by thinking of/writing out governmental/public news or information, such as articles, from different reporting sources which include the mentioning or implications of a specific subject matter idea)
mentally/with the aid of pen and paper extracting the identified features from the plurality of data sources (claims 3, 10, and 16) (e.g. by thinking of/writing out which governmental/public news or information, such as articles, include the mentioning or implications of a specific subject matter idea and mentally flagging the idea in the articles)
mentally/with the aid of pen and paper wherein…the training of the one or more forecast models using the identified features, historical data, historical target flow variables, or a combination thereof relating to the one or more target variables (claims 4, 11, and 17) (e.g. by thinking of/writing out an update to a mental equation with the identified subject matter ideas, flagged information, and article information including recorded previous immigration information)
mentally/with the aid of pen and paper scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting (claims 5, 12, and 18) (e.g. by thinking of/writing out multiple mental equations that can be used for the prediction and comparing the equations according to a performance threshold)
mentally/with the aid of pen and paper the forecasting further includes: matching quantitative and qualitative characteristics relating to the one or more target variables using text analysis on the content of one or more data sources; and forecasting the one or more flows using the matching quantitative and qualitative characteristics (claims 7, 14, and 20) (e.g. by thinking of/writing out a prediction from a mental equation of a rate of movement pertaining to immigration of a number of people between countries based on the identified subject matter ideas, flagged information, and article information including source rating)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 4, 11, and 17 restating “the machine learning operation”, wherein the recitations of these elements is again no more than a generic computer component to apply the exceptions and generally link the use of the judicial exception to a particular technological environment or field of use do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir.
Regarding claims 1, 8, and 15, Kaisser teaches a method, by a processor, a system comprising one or more computers with executable instructions, and a computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, for intelligent flow prediction (paragraphs 0008 and 0099-0103 teach “[e]mbodiments of the invention can be a computer implemented method for crowd detection, a computer program product, which can be loaded into a computer system, and the computer system, which can execute the computer implemented method when running instructions of the computer program product”, where the system includes “at least one processor” and “storage”/”memory” devices storing instructions (code)), comprising:
receiving user input indicative of a domain of interest and selected target entities associated with the domain of interest (paragraphs 0033 and 0082-0088 teach “receiving…a plurality of user generated data records (user input) from a social media data storage component” that describe crowd “formation” and “movement (domain of interest)” from “location A” to “location B” (selected target entities associated with the domain of interest). More specifically, paragraph 0086 teaches a user’s post (receiving user input) being “Tomorrow afternoon we are marching from Union Square to City Hall (indicative of domain of interest and selected target entities associated with the domain of interest). Help save the polar bears!”);
ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content, wherein the plurality of data sources include…public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (paragraphs 0022-0023 and Fig. 1 teaches a computer (repository) receiving user data records (content) being posts from “social media data storage component(s)” (text corpus from a plurality of data sources), where the components include “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (wherein the a plurality of data sources include…public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities); and paragraphs 0051, 0080, and claim 6 teaching the data record posts (content) examined being generated “within a predefined time interval” and/or “in the past”, such as “during the last 6 hours” (having originated during a predefined contiguous time range previous to the ingesting of the content)); 
analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify the selected target entities in the content and a feature generation operation performed on the content to automatically identify features associated with the selected target entities and the domain of interest in the content (paragraphs 0022-0023, 0061, 0068, 0070, 0083-0088, and Fig. 2 teach “analyz[ing]” the user generated data record posts (analyzing the content) from the computer’s storage (in the repository) for “extracting location information” (according to an entity extraction operation performed on the content) including a mentioned “location A” and “location B” (to automatically identify the selected target entities in the content); and for further determining “features extracted from social media posts (user generated data records) (feature generation operation performed on the content to automatically identify features)”, where the posts also describe crowd “formation” and “movement (features associated with…the domain of interest in the content)” from the mentioned “location A” to “location B” (features associated with the selected target entities…in the content)), wherein analyzing the content includes deducing common topics between the plurality of data sources with respect to the selected target entities and the domain of interest notwithstanding whether the common topics are explicitly named in the plurality of data sources (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach “analyz[ing]” the user generated data record posts (analyzing the content) from the total number of users social media posts of moving to locations, where the posts are from “social media data storage component(s)” (between the plurality of data sources with respect to the target entities) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (between the plurality of data sources with respect to the selected target entities)”, for identifying (includes deducing) that multiple users are discussing subjects such as “marching…to City Hall” (common topics… notwithstanding whether the common topics are explicitly named in the plurality of data sources) or going to/from a concert (common topics… notwithstanding whether the common topics are explicitly named in the plurality of data sources), and determining the intended user/crowd movements (and the domain of interest) from “location A” to “location B” (with respect to the target entities)), linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach determining which user social media posts were identified as discussing subjects such as “marching…to City Hall” (common topics/while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics) or going to/from a concert (common topics/while maintaining an index mapping of those portions of the plurality of data sources that contributed to the common topics) and determining the posts are gathered from (linking) “social media data storage component(s)” (between the plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (between the plurality of data sources)”), and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the domain of interest and the selected target entities (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach computing a “predictive model (forecast logic)” using training data including user social media posts including those that were identified as discussing subjects such as “marching…to City Hall” (providing a most relevant set of the common topics) or going to/from a concert (providing a most relevant set of the common topics) for predicting crowd movement (with respect to the user input of the domain of interest) from “location A” to “location B” (and the selected target entities)
“features extracted from social media posts (user generated data records) (using the identified features)” from multiple users (of one or more target variables)); 
training, using a machine learning operation, one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics (paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (training) a “predictive model (one or more forecast models)” by a “machine learning algorithm” (using a machine learning operation) using training data including the “features extracted from social media posts (user generated data records) (using the identified features)” including user social media posts of those that were identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (and the most relevant set of the common topics) from multiple users (of one or more target variables)); and
forecasting one or more flows of the domain of interest between the selected target entities according to the one or more forecast models (paragraphs 0068, 0070, and 0083-0088 teach a “predictive model” for (according to the one or more forecast models) predicting (forecasting) crowd “formation” and “movement (one or more flows of the domain of interest)” from the total number of users posts in a certain geographic regions and times, where predicted movement (forecasted flows of a domain of interest) is from “location A” to “location B” (between the selected target entities)), wherein the one or more flows are indicative of migratory patterns of individualspredicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range (paragraphs 0051, 0056, 0061, 0067-0068, 0070, 0080-0088, claim 6, and Fig. 6 teach a “predictive model” predicting crowd “formation” and “movement (flows are migratory patterns of individuals)” from (according to) “features extracted from social media posts (user generated data records)” (identified features of the content), the posts generated “within a predefined time interval” and/or “in the past” (from the predefined contiguous time range), including certain times (such as time 1 to time 2) or a general timeframe (for example “Tomorrow afternoon we are marching from Union Square to City Hall” and that this “can be resolved to the time period June 11, 14:00-18:00”) (determined relationships between the identified features) from the total number of users posts in a certain geographic regions and times including user social media posts of those that were identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (and the most relevant set of the common topics), where predicted crowd movement (flows are migratory patterns of individuals) is from “location A” to “location B”), and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof between the selected target entities (paragraphs 0030, 0083, and 0089 teach the output prediction of the machine learning system “corresponds to a…size (target flows include a quantitative value/an intensity score) of an expected crowd” or “numerical value (target flows include a quantitative value/an intensity score)”, where this prediction is crowd size and/or movement “about the total number of moving users (target flows include a quantitative value/an intensity score)” between locations).

However, while Kaisser teaches using a predictive model for predicting crowd formation and movement “in a certain geographic region (e.g., a city, a country, etc.)” to another location, Kaisser does not explicitly teach wherein the plurality of data sources include governmental…archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities, and wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range.
Qadir teaches wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (pages 3-5, “Sources of big crisis data” section teaches using “big data sources…include…public/governmental data, and crowdsourced data” (plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities) including, as taught on pages 5-6, “Big crisis data analytics” section and pages 12-13, “Case study: migrant crisis”, paragraphs 3-5, data gathered over a “period of 4 months (September 2013 to January 2014)”. The data is further used by machine learning algorithms for tracking and predicting migrants between countries due to catastrophes or recorded migrant movement to provide aid more efficiently.), and 
wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range (page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 7, paragraph 2, page 8, paragraph 2, page 10, “Unsupervised learning” section, and page 11 teach data gathered during 2010 for the “Haiti earthquake” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for “follow[ing] the massive population displacements…to not only point out the current locations of populations, but also predict their future trajectory” (wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content). The predictions are taught to indicate where the populations were going and help inform those countries governments stocking their hospitals (and the most relevant set of the common topics of the content).
Additionally, page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 10, “Unsupervised learning” section, and pages 12-13, “Case study: migrant crisis” teach data gathered over a “period of 4 months (September 2013 to January 2014)” includes “information…about the public movement” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for tracking and predicting (predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content) migrants being “displaced” to other areas/countries (wherein the one or more flows are indicative of migratory patterns of individuals leaving a first domicile in a first country to establish a second domicile in a second country, different than the first country) due to catastrophes or recorded migrant movement to provide aid (services) more efficiently (and the most relevant set of the common topics of the content).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Qadir’s teachings of tracking and algorithm predicting migration flow between countries based on machine learning and big data from “public/governmental data, and crowdsourced data” into Kaisser’s teaching of predicting crowd formation and movement from social media posts in order to improve the specificity of predicting and tracking the population movement for refugees between countries based on “public/governmental data, and crowdsourced data” (Qadir, page 2, “Crisis life cycle” section, page 3, “Sources of big crisis data” section, pages 5-6, “Big crisis data analytics” section, and pages 12-13, “Case study: migrant crisis”, paragraphs 3-5).

Regarding claims 2, 9, and 16, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach mining the plurality of data sources that identify the deduced common topics related to the one or more target variables (Kaisser, paragraphs 0022-0023, 0033, 0068, 0071, 0075, 0083-0088 and Fig. 1 teach processing/examining (mining) the total number of users (related to the one or more target variables) social media posts including user social media posts of those that are identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (that identify the deduced common topics), where the posts are from “social media data storage component(s)” (plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (plurality of data sources)”, and state intended user/crowd movement from “location A” to “location B”).

Regarding claims 3, 10, and 16, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach extracting the identified features from the plurality of data sources (Kaisser, paragraphs 0022-0023, 0068, and Fig. 1 teach using “features extracted from social media posts (user generated data records)” (extracting the identified features), where the posts are from “social media data storage component(s)” (plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (plurality of data sources)”).

Regarding claims 4, 11, and 17, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach wherein the machine learning operation performs the training of the one or more forecast models using the identified features, historical data, historical target flow variables, or a combination thereof relating to the one or more target variables (Kaisser, paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (training) a “predictive model (one or more forecast models)” by a “machine learning algorithm (machine learning operation performs the training)” using training data including “features extracted from” the total number of users (identified features…relating to the one or more target variables) “social media posts”).

Regarding claims 7, 14, and 20, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach the forecasting further includes:
matching quantitative and qualitative characteristics relating to the one or more target variables using text analysis on the content of one or more data sources (Kaisser, paragraphs 0022-0025, 0068, 0084-0088 teach “analyz[ing]” “text portions” of social media posts (using text analysis on the content), where the posts are from “social media data storage component(s)” (data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (one or more data sources)”, for comparing (matching) locations (qualitative characteristics) and times (qualitative characteristics) from the total number of users social media posts (relating to the one or more target variables), and determining how many the users (relating to the one or more target variables) intend on attending the locations (quantitative characteristics)); and 
forecasting the one or more flows using the matching quantitative and qualitative characteristics (Kaisser, paragraphs 0023-0025, 0068, 0070-0072, and 0083-0088 teach predicting (forecasting) crowd “formation” and “movement (flows)” from (using) “data analyzed in the extracting 4200 and identifying steps (the matching quantitative and qualitative characteristics)” as mapped in the limitation above).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir, and further in view of Dexter et al (US Pub 20170357893), hereinafter Dexter.
Regarding claims 5, 12, and 18, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15. However the combination does not explicitly teach scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting.
Dexter teaches scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting (paragraph 0029 teaches “determin[ing] and associat[ing] a score for the plurality of AI algorithms (forecast models) and select an AI algorithm (forecast model) based on the score. In one example an AI algorithm with the highest (or lowest) score is selected (comparing to other forecast model scores)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify predicting crowd formation and movement from social media posts, as taught by Kaisser as modified by tracking and predicting migration flow between countries based on machine learning and big data from “public/governmental data, and crowdsourced data” as taught by Qadir, to include scoring algorithms and selecting one based on the score as taught by Dexter in order to provide maximized versatility of computational accuracy, device resource management, and/or “timeliness” (Dexter, paragraphs 0014 and 0029).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fink et al (US Pub 20170103172) teaches predicting people movement for predicting and tracking infection risk transmissibility.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123